Citation Nr: 1724339	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-46 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD), cognitive disorder not otherwise specified (NOS), and psychotic disorder NOS.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1978 to July 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in January 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for PTSD and assigned a 30 percent rating, effective July 17, 2009.  The Veteran timely appealed the initial rating assigned.

In August 2012 and February 2014, the Board remanded the claims for an initial rating higher than 30 percent for PTSD and entitlement to TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.

In March 2015, the RO reduced the rating to 0 percent, effective June 1, 2015.  Given that the RO had granted an initial 30 percent rating and then reduced this rating, the Board finds that the issue in this case involves a staged rating rather than a rating reduction.  Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Peake, 22 Vet. App. 202 (2008), aff'd sub nom Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009) (when a higher rating is granted and then it is reduced, this is a retroactive action, and not a prospective one; therefore, the provisions regarding rating reductions are not applicable).

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACTS

The evidence reflects that the Veteran's PTSD has throughout the pendency of the claim caused occupational and social impairment with deficiencies in most areas, but symptoms and overall impairment have not more nearly approximated total occupational and social impairment.





CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As noted above, the claim for a higher initial rating for PTSD arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where, as here, an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the claim for a higher initial rating for PTSD.




Analysis 

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently rated as 30 percent disabling from July 17, 2009 to July 1, 2015; and noncompensable thereafter under 38 C.F.R. § 4.130, DC 9411. 

Under the General Rating Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or: symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004);
Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the claim period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or community (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  Further, GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A July 2009 private psychological evaluation from Ms. L.G., MA, LPA, indicates that the Veteran's symptoms interfere significantly in his personal, social, and professional life.  The Veteran reported exaggerated startled response.  He described an incident where he was sitting in a bar and after an individual came up behind him, the Veteran was startled and hit the man with a beer stein that he had in his hand.  The Veteran also reported severe sleep problems where he often has nightmares about the accident and waking up sweaty with his heart racing.  The Veteran further reports that he isolates himself from other people and that his wife complains of him being "cold hearted."  The Veteran described that he is unable to remember anything he reads.  He avoids reading or watching any television or movies related to auto accidents or the military.  He also reported intrusive thoughts, traumatic nightmares, distress at exposure to triggers, avoidance, estrangement and detachment from others, hypervigilance, and hyperirritability.

Examination revealed that the Veteran was cooperative, appropriately dressed, and groomed.  The clinician noted his mood to be anxious and the affect to be dysthymic.  Judgment and insight were noted to be limited with some psychomotor agitation.  No suicidal or homicidal ideation was noted.  The clinician also noted that the Veteran has difficulty maintaining the levels of memory and concentration necessary to learn new skills and that the Veteran's hypervigilance caused his ability to initiate or sustain work relationships to be severely compromised.  The clinician further noted that the Veteran's isolating behaviors, feelings of estrangement, and anxiety has also compromised the Veteran's ability to initiate or sustain social relationships.  The clinician concluded that due to the severity and chronicity of the Veteran's symptoms, his prognosis for recovery is poor.  The clinician opined that the Veteran was permanently and totally disabled and unemployable.  A GAF score of 39 was assigned. 

The Veteran reported during a December 2009 VA psychiatric examination that he does not have a good relationship with his children and that he did not have any friends or hobbies.  The examiner noted that the Veteran was unable to remember a lot of details and it appeared that the Veteran was guessing his answers.  The Veteran reported difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran also reported efforts to avoid thoughts, feelings, or conversations associated with trauma.  The Veteran also avoids activities, places, and people that arouse trauma, which results in markedly diminished interest or participation in a lot of activities, along with feeling of detachment or estrangement from others. 

Examination revealed that the Veteran was casually dressed was not cleanly shaven and was wearing muddy pants.  Psychomotor activity included hand wringing and speech was soft or whispered.  The Veteran's attitude towards examiner was noted to be cooperative, however, the examiner noted that the Veteran appeared very uncomfortable and asked for the door to be cracked open. Affect was blunted and mood was anxious and depressed.  The Veteran was unable to spell a word forward and backward and was unable to do serial 7's.  The Veteran was intact to person, time, and place.  Thought process was noted to have paucity of ideas and thought content was unremarkable.  Insight revealed that the Veteran understood that he had a problem and judgment revealed that the Veteran understood outcome of behavior.  The examiner noted that the Veteran had persistent hallucinations but that he did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  The Veteran reported that the voices tell him to drink and smoke, and that he has hallucinations about two to four times a week.  The Veteran further reported that the voices last approximately 30 minutes but denies acting on what the voices tell him to do.  Veteran denied visual hallucinations.  Remote and recent memory was noted to be severely impaired and immediate memory was mildly impaired.  The Veteran scored 18/30 on a psychometric assessment test, which falls into the range of dementia.  The Veteran was noted to have exhibited significant problems with memory tasks.  

The Veteran reported that he pays the light bill monthly but that his wife takes care of the rest of the bills and finances.  The examiner concluded that the Veteran's cognitive disorder, psychotic disorder, and PTSD symptoms are persistent and significant and that the Veteran appeared to be suffering the most from his cognitive disorder.  A GAF score of 55 was assigned. 

In a March 2010 private psychological evaluation from Ms. L.G., she notes that the Veteran has been in treatment with her since the previous July 2009 psychological evaluation.  She described that Veteran was isolated over the holidays as his wife wanted to go to parties.  The Veteran still had poor sleep and he is tired in the mornings.  The Veteran still checked doors and struggled with being around other people.  The clinician concluded that the Veteran is totally and permanently disabled. A GAF score of 39 was assigned. 

In an October 2012 private psychological evaluation from Dr. E.H, MD, the Veteran reported experiencing nightmares at least two times per week and waking up in panic and sweats.  The Veteran also reported to having flashbacks, panic attacks 5 to 10 times per month, which last at least 10 to 15 minutes.  The clinician noted that the Veteran has intrusive thoughts, startles easily, is hyper vigilant, and cannot tolerate the presence of anyone behind him.  The clinician also noted that his memory is so severely impaired that the Veteran is unable to remember anything he reads and gets lost while traveling.  Veteran's memory was noted to be 50 percent impaired.  The clinician described that the Veteran feels anger, sadness, and fear without understanding why about 60 percent of the time and that he feels depressed 70 percent of the times with little interest in things.  The Veteran was noted to have crying spells frequently and he angers and agitates easily.  The clinician described that the Veteran feels helpless at times and sometimes feels suicidal.  The clinician opined that the Veteran is moderately compromised in his ability to sustain social or work relationships.  A GAF score of 40 was assigned. 

In a January 2013 VA examination, the examiner diagnosed the Veteran with malingering and amplification based on statements made by the Veteran on multiple testing. 

Examination revealed that the Veteran was well groomed and properly dressed in newer clothes. Psychomotor activity was noted to be mildly bradykinetic and normative.  Speech was slow and deliberate with expressive language.  Attitude towards examiner was guarded with poor eye contact.  Affect was flat and mood had an appearance of dysphoria.  The Veteran reported obsessive behavior, panic attacks, and hallucinations.  The Veteran denied homicidal ideation and suicidal ideation, however, the examiner noted that these were not consistent with Veteran's report of hallucinations involving self-harm or harm to others. 

The examiner noted that he was unable render any diagnosis because of malingering of psychiatric symptom types and severity.  No GAF score was assigned. 

The Veteran was seen by Dr. E.H. 6 times between September 2012 and February 2013.  During each visit, the Veteran was assigned a GAF score of 40. 

In a February 2015 private psychological evaluation from Dr. E.H, the Veteran reported experiencing nightmares at least three to four times per week and waking up in panic and night sweats.  The Veteran also reported flashbacks two to three times per week and panic attacks four to five times per week, lasting at least 5 to 10 minutes and averaging two hours of sleep per night.  The Veteran also reported intrusive thoughts, being startled easily, hypervigilance, and being unable to tolerate anyone's presence behind him.  The clinician noted that the Veteran does not socialize at all and that his memory is severely impaired that he cannot remember what he reads and gets lost while driving.  The clinician further noted that the Veteran's working memory is 90 percent impaired.  Veteran was noted to feel anger, sadness, and fear 80 percent of the time and without understanding why.  The examiner opined that due to the Veteran's PTSD, he is unable to sustain social relationships and moderately compromised to sustain work relationships.  A GAF score of 35 was assigned. 

In a March 2015 statement from the Veteran's wife, she reports that her husband suffers from many PTSD symptoms, such as disturbing thoughts and voices telling him to harm himself.  She also reports that he suffers from traumatic nightmares in which he would wake up screaming.  She describes that the Veteran detaches himself from her and other people and is always tense and on guard.  She further describes that the Veteran is very sensitive, irritable and gets startled easily.  She reports that she and the family have to be very careful what they say to him due to the Veteran's exaggerated responses.  She describes that she has had to break up numerous fights between the Veteran and their son. 

The Veteran was seen by Dr. E.H. 4 times between June 2014 and May 2015.  During each visit, the Veteran was assigned a GAF score of 35. 

In a March 2016 VA examination, the examiner opined that the Veteran does not meet the requirements to be diagnosed with PTSD.  She noted that there is no evidence of functional impairment as a result of his symptoms.  The examiner described that the Veteran has been married to his wife for 33 years in a stable and supportive marriage and that he maintains others numerous meaningful interpersonal relationships, such as with his children, mother, siblings, and grandchildren.  The Veteran described his mood as "I am okay" and denied thoughts of any suicidal or homicidal ideation, however, the Veteran did note that although he did not want to hurt anyone specifically, he was having just a general thought to hurt someone.  The Veteran reported that he does not like to be disrespectful but that he is sometimes irritable and angry.  The Veteran also reported that his sleep has improved and that he only sometimes gets nightmares.  The Veteran endorsed minimal memory problems.  

The examiner noted that the Veteran had good hygiene and he was dressed appropriately.  The Veteran's eye contact was noted to be appropriate.  The Veteran was alert attentive, and oriented to person, place, time, and situation.  Attention and concentration were intact.  The examiner noted that the Veteran's immediate, short-term, and long-term memory appeared adequate.  The examiner noted that there was no evidence of hallucinations, delusions, or paranoia.  The examiner concluded that the examiner did not exhibit symptoms consistent with PTSD. 

The above evidence includes private and VA psychiatric evaluations that are conflicting as to the severity of the Veteran's psychiatric symptoms and impairment.  The private evaluation indicate a veteran whose symptoms are severe and approximate total occupational and social impairment.  The VA evaluations indicate a veteran with minimal symptoms who is malingering.  The Board cannot render its own independent medical judgments, but has the responsibility of weighing the evidence, including the medical evidence, for purposes of determining where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board cannot say that private evaluations are entitled to less weight than the VA evaluations, as each of the examination reports contained detailed findings based on interview and examinations of the Veteran.  In this situation, VA laws and regulations require that the Veteran be given the benefit of the doubt in this situation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, the Board will base the rating on the private evaluations.  For the following reasons, those evaluations warrant an initial rating of 70 percent, but no higher. 

The Veteran was found to be permanently and totally disabled and unemployable in the July 2009 and March 2010 treatment records by Ms. L.G, who assigned the Veteran with a GAF score of 39 each time.  Furthermore, the Veteran was treated by Dr. E.H. from 2012 to 2015 and assigned the GAF score between 35 and 40 on each visit.  Dr. E.H. opined that the Veteran is unable to sustain social relationships and maintain moderate work relationships.  Moreover, he found the Veteran's memory was severely impaired and that his wife handles all of the bills and family finances except for electric bill.  The December 2009 VA examiner found that the Veteran's PTSD symptoms are persistent and significant and that the Veteran appeared to be suffering the most from his cognitive disorder.  The examiner noted that Veteran's score on the psychometric assessment test fell in the range of dementia.  However, the examiner assigned a GAF score of 55 based on the fact that the Veteran is employed.

The above evidence reflects that the Veteran's social and occupational impairment is significant and he is unable to establish and maintain effective relationships.  However, given that the Veteran has been employed throughout the pendency of the claim, the Board cannot say that his symptoms more nearly approximate the total occupational and social impairment required for 100 percent rating.  In his June 2015 statement, the Veteran indicated that he had been able to work twenty years in a warehouse because he is by himself.  While some employment by itself does not prevent the Veteran from establishing that his symptoms and overall impairment more nearly approximate total social and occupational impairment, here, given all of the above facts including the lay and medical evidence of consistent employment throughout the pendency of the appeal, the Board finds that the symptoms do not more nearly approximate total social occupational and social impairment.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.





REMAND

As the Veteran has now been granted a 70 percent rating for his PTSD, he is now eligible for a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  Consequently, the AOJ should have an opportunity to address this issue in the first instance.  In doing so, the AOJ should consider whether the Veteran's employment during the pendency of the claim was marginal or in a protected environment.  Id.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:
 
Readjudicate the issue of entitlement to a TDIU, to include consideration of whether the Veteran's employment has been marginal or in a protected environment.  If the Veteran has not returned the formal TDIU application form (VA Form 21-8940), request that he complete and return this form.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


